Citation Nr: 1527460	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for residuals of a fracture of the right thumb. 
 
3. Entitlement to service connection for residuals of an injury to all other fingers of the right hand. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In March 2015, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record.

The issues of entitlement to service connection for residuals of a fracture of the right thumb and residuals of an injury to all other fingers of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, he is diagnosed with tinnitus that is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326.  In this case, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

The Veteran seeks service connection for tinnitus.  He attributes his condition to acoustic trauma experienced during active service.  Specifically, the Veteran contends that he was exposed to loud noise through tanks, artillery, helicopters, and machine guns.  The Veteran's DD 214 indicates his military occupational specialty was a cannon crewmember.  Therefore, in-service acoustic trauma is conceded.  38 U.S.C.A. § 1154(a). 

The Veteran's service treatment records do not reveal complaints or a diagnosis of tinnitus.  In December 2012, the Veteran was afforded a VA audiological evaluation.  During the examination, the Veteran reported military noise exposure from tanks, artillery, helicopters, and machine guns.  The Veteran denied civilian occupational or recreational noise exposure.  The VA examiner opined that the Veteran's tinnitus is less likely than not due to military noise exposure.  In providing this opinion, the examiner noted that the Veteran reported that his tinnitus began 4 years ago, which is eighteen years following separation from military service. 

At the March 2015 hearing, the Veteran testified that his tinnitus began in service and has continued since then.  In response to questioning from the undersigned about the December 2012 statement that his tinnitus began 4 years ago, the Veteran clarified that his tinnitus worsened 4 years ago, but began in service.  

Affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for tinnitus.  The Veteran is competent to report what he experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002). Thus, if a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question. 

The Veteran has given inconsistent statements as to the onset of tinnitus, but most recently gave sworn testimony that he has suffered from ringing in his ears since service.  He specifically addressed the VA examination notation of a more recent onset of tinnitus and the Board finds no reason to question the Veteran's credibility.  The Board acknowledges the opinion provided by the VA examiner; however, after weighing the probative evidence of record including the Veteran's competent and credible assertions versus the VA medical opinion, the Board finds that the evidence is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107. 


ORDER

Service connection for tinnitus is granted.

REMAND

The Veteran seeks service connection for residuals of a fracture of the right thumb and an injury to all other fingers of the right hand.  The Board finds that further development is needed prior to adjudicating the Veteran's claims. 

The Veteran underwent a VA examination for his claimed hand and thumb disabilities in December 2013.  An x-ray of the right hand was normal.  Therefore, the examiner found no diagnosis associated with the Veteran's bilateral hand complaints.  The Board finds this opinion inadequate.  The examiner failed to review the Veteran's claims file.  The examination report notes that the Veteran's claims file and service treatment records, which show in-service injuries to the right hand, were not available for review.  Moreover, medical and lay evidence of record conflicts with the VA examiner's opinion and reveal a right hand condition.  VA treatment records show an assessment of chronic radial collateral ligament insufficiency and possible right index finger proximal interphalangeal joint.  Furthermore, at the March 2015 hearing, the Veteran testified that he experiences right hand pain, has crooked fingers and is unable to hold a pencil.  The Veteran is competent to testify as to his observable symptoms and the Board finds that his assertions are credible.  Thus, as the VA treatment records and the Veteran's credible statements are inconsistent with the December 2013 VA opinion, a new medical examination and opinion should be obtained. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed conditions since April 2014.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his right thumb and hand conditions. The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination and identify any pathology found.  For any diagnosed disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition is etiologically related to the Veteran's active service.  If no diagnosis is found, the examiner should specifically address the Veteran's assertions of right hand pain, as discussed above, and treatment records showing an assessment of chronic radial collateral ligament insufficiency and possible right index finger proximal interphalangeal joint.  

A complete rationale is requested for any opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Upon completion of the above, readjudicate the claims on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


